           Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 1 of 31




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

LONNIE LOVE,                                )
                                            )
                    Plaintiff,              )     CIVIL ACTION
      v.                                    )     FILE NO.
                                            )     [On removal from State
STATE FARM FLORIDA                          )     Court of Fulton County,
INSURANCE COMPANY,                          )     Georgia, Civil Action
                                            )     File No. 20EV007743]
                    Defendant.              )
                                            )

   DEFENDANT STATE FARM FLORIDA INSURANCE COMPANY’S
           AFFIRMATIVE DEFENSES AND ANSWER

      State Farm Florida Insurance Company (“State Farm”), Defendant in the

above-styled civil action, files its Affirmative Defenses and Answer to Plaintiff

Lonnie Love’s Complaint (hereinafter the “Plaintiff’s Complaint” or “Complaint”)

as follows:

                         FIRST AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint fails to state a claim against State Farm upon which

relief can be granted.
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 2 of 31




                       SECOND AFFIRMATIVE DEFENSE

      Plaintiff may not recover from State Farm under the policy issued to

Plaintiff having policy number 59-CK-S034-0 (“Policy”) because Plaintiff failed to

satisfy the conditions precedent to recovery. Specifically, the Policy provides in

CONDITIONS:

            9.    Suit Against Us.          No action will be brought
            unless:

                  a.      there has been compliance with the policy
                          provisions; and

                  b.      the loss has become payable as specified in
                          the     CONDITION        entitled    “Loss
                          Payment”…

      The   Policy     also     provides   in   CONDITIONS,      as   amended   by

AMENDATORY ENDORSEMENT (Florida):

            10.   Loss Payment. We will adjust all losses with you.
                  We will pay you unless some other person is
                  named in the policy or is legally entitled to receive
                  payment. Loss will be payable:

                  a.      20 days after we receive your proof of loss
                          and reach agreement with you; or

                  b.      60 days after we receive your proof of loss
                          and:

                          (1)     there is an entry of a final judgment;
                  or


                                      Page 2 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 3 of 31




                          (2)     there is a filing of an appraisal award
                                  with us.

                       THIRD AFFIRMATIVE DEFENSE

      Plaintiff may not recover from State Farm under the Policy because Plaintiff

failed to comply with all applicable Policy provisions before filing suit against

State Farm. Specifically, the Policy provides in CONDITIONS:

            9.    Suit Against Us.          No action will be brought
            unless:

                  a.      there has been compliance with the policy
                          provisions; and

                  b.      the loss has become payable as specified in
                          the CONDITION entitled “Loss Payment”.

      The   Policy     also     provides   in   CONDITIONS,       as   amended   by

AMENDATORY ENDORSEMENT (Florida):

            10.   Loss Payment. We will adjust all losses with you.
                  We will pay you unless some other person is
                  named in the policy or is legally entitled to receive
                  payment. Loss will be payable:

                  a.      20 days after we receive your proof of loss
                          and reach agreement with you; or

                  b.      60 days after we receive your proof of loss
                          and:

                          (1)     there is an entry of a final judgment;
                  or


                                      Page 3 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 4 of 31




                          (2)   there is a filing of an appraisal award
                                with us.

                        FOURTH AFFIRMATIVE DEFENSE

      State Farm contends that Plaintiff may not recover any benefits under the

Policy because Plaintiff failed to satisfy his duties as required under the Policy.

The Policy states in CONDITIONS:

            ...

            7.     Your Duties After Loss. In case a covered loss
                   occurs, you must:

                   a.     protect the property from further loss and
                          take all steps possible to minimize the loss.
                          Expenses incurred will be borne by you and
                          us proportionate to our respective interests;

                   b.     report as soon as practicable in writing to us
                          or our agent any loss or damage which may
                          become a claim under this policy (In case of
                          theft, the police are also to be notified); and

                   c.     file with us or our agent, within 90 days
                          after discovery of the loss, a signed sworn
                          proof of loss. This will state the facts and
                          amount of the loss to the best of your
                          knowledge.

            8.     Examination Under Oath. You agree:

                   a.     to be examined under oath and subscribe to
                          the same as often as we reasonably require;



                                    Page 4 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 5 of 31




                 b.     that employees, members of your household
                        or others will be produced for examination
                        under oath to the extent that it is within your
                        power to do so;

                 c.     to produce, if requested, the remains of the
                        covered property; and

                 d.     to produce such records as we may need to
                        verify the claim and its amount, and to
                        permit copies of such records to be made if
                        needed.

           ...

                      FIFTH AFFIRMATIVE DEFENSE

     State Farm contends that Plaintiff may not recover any benefits under the

Policy because Plaintiff violated the Policy’s Concealment Or Fraud provision.

The Policy provides in CONDITIONS:

           2.    Concealment or Fraud. This entire policy will be
                 void if, whether before or after a loss, you have
                 intentionally concealed or misrepresented a
                 material fact or circumstance relating to this
                 insurance.

                      SIXTH AFFIRMATIVE DEFENSE

     Plaintiff’s alleged damages, if any, are limited by the Loss Settlement

provision of the Policy. The Policy provides in CONDITIONS, as amended by

FE-3357 LOSS SETTLEMENT ENDORSEMENT:



                                  Page 5 of 31
         Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 6 of 31




             3.   Loss Settlement. We have the option of repairing
                  or replacing the lost or damaged property. Unless
                  otherwise stated in this policy, covered property
                  values will be determined at the time of loss or
                  damage. We will pay the cost of repair or
                  replacement, but not more than the smallest of the
                  following amounts:

                  a.     the full amount of our cost to repair the
                         property to its condition immediately prior
                         to the loss or damage.

                  b.     the full amount of our cost to replace the
                         item with one substantially identical to the
                         item lost or damaged;

                  c.     any special limit of liability described in this
                         policy; or

                  d.     the limit of liability applicable to the
                         property.

                  Any property we pay for or replace becomes our
                  property.

                    SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff is unable to recover any alleged damages under LOSSES

INSURED AND LOSSES NOT INSURED to the extent that the Loss did not

result from a fortuitous loss and/or “accidental direct physical loss or damage to

the property covered” as required by the Policy. The Policy provides in pertinent

part:



                                   Page 6 of 31
          Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 7 of 31




              We insure for accidental direct physical loss or damage
              to the property covered except loss or damage caused
              directly or indirectly by any of the following. Such loss
              or damage is excluded regardless of any other cause or
              event which contributes concurrently or in any sequence
              to the loss or damage.

                      EIGHTH AFFIRMATIVE DEFENSE

      State Farm has not breached any duty owed under the Policy with Plaintiff,

and therefore Plaintiff may not recover from State Farm in any sum or manner

whatsoever.

                       NINTH AFFIRMATIVE DEFENSE

      Plaintiff may not recover from State Farm under a theory of breach of

contract because State Farm has at all times hereto complied with its contractual

duties.

                       TENTH AFFIRMATIVE DEFENSE

      State Farm is not indebted to Plaintiff for the sum sought or in any amount

whatsoever.

                    ELEVENTH AFFIRMATIVE DEFENSE

      To the extent that Plaintiff attempt to impose duties upon State Farm aside

from those set forth in the Policy, Plaintiff’s claims fail in both fact and law.

Georgia law does not impose extra-contractual duties on insurers when adjusting


                                    Page 7 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 8 of 31




claims asserted by insureds. Moreover, at all times relevant hereto, State Farm

acted in good faith and in accordance with the terms and conditions of the Policy.

                     TWELFTH AFFIRMATIVE DEFENSE

      State Farm has at all times acted in good faith and with reasonable and

probable cause with respect to the actions it has taken, and, therefore, Plaintiff fail

to state a claim for bad faith penalties and attorneys’ fees.

                   THIRTEENTH AFFIRMATIVE DEFENSE

      To the extent that Plaintiff’s Complaint seeks to recover bad faith penalties

and attorneys’ fees under O.C.G.A. § 33-4-6 against State Farm, such remedies are

not available to Plaintiff inasmuch as State Farm has at all times acted reasonably,

in good faith and with probable cause with respect to the actions it has taken and

because Plaintiff failed to follow the procedural requirements mandated by the

insurance contract and O.C.G.A. § 33-4-6 to perfect a claim for bad faith penalties

and attorneys’ fees; therefore Plaintiff’s Complaint fails to state a claim under

O.C.G.A. § 33-4-6.

                  FOURTEENTH AFFIRMATIVE DEFENSE

      Although State Farm denies that it breached the Policy or acted in bad faith

with regard to the fact situation as set forth in Plaintiff’s Complaint, to the extent

that Plaintiff’s Complaint or prayer for relief seeks, or is construed as seeking

                                     Page 8 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 9 of 31




damages other than the contractual damages or penalty under O.C.G.A. § 33-4-6,

such remedies are not available to the Plaintiff inasmuch as O.C.G.A. § 33-4-6 is

the sole manner by which to recover extra-contractual damages in a first-party

dispute over payment of insurance benefits.

                   FIFTEENTH AFFIRMATIVE DEFENSE

      To the extent that Plaintiff’s Complaint seeks damages against State Farm

other than contractual damages, Plaintiff has failed to state a claim for bad faith

penalties, attorneys’ fees, or extra-contractual damages. State Farm has at all times

acted in good faith with respect to the actions it has taken, and the Plaintiff,

therefore, fails to state a claim pursuant to O.C.G.A. § 33-4-6 for any bad faith

penalty and attorneys’ fees. Furthermore, Plaintiff did not submit a timely demand

prior to filing its action, as required by O.C.G.A. § 33-4-6.

                   SIXTEENTH AFFIRMATIVE DEFENSE

      Plaintiff may not recover from State Farm under the Policy because Plaintiff

breached the terms and conditions of the Policy.

                 SEVENTEENTH AFFIRMATIVE DEFENSE

      The facts and circumstances forming the basis of Plaintiff’s Complaint were

brought about by and as a result of Plaintiff’s or his representative’s conduct, and

Plaintiff is therefore estopped or precluded from recovery herein.

                                    Page 9 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 10 of 31




                  EIGHTEENTH AFFIRMATIVE DEFENSE

      State Farm is not liable to Plaintiff because it did not act tortiously or

negligently in any manner whatsoever in regard to the fact situation set forth in the

Plaintiff’s Complaint.

                  NINETEENTH AFFIRMATIVE DEFENSE

      To the extent that Plaintiff seeks to recover from State Farm in tort, Plaintiff

is barred from recovery. The relationship between Plaintiff and State Farm is

solely based upon the Policy and does not support an action in tort.

                  TWENTIETH AFFIRMATIVE DEFENSE

      No act or omission on the part of State Farm caused or contributed to any of

the alleged injuries or damages claimed by Plaintiff, and therefore Plaintiff is not

entitled to recover anything from State Farm.

                 TWENTY-FIRST AFFIRMATIVE DEFENSE

      Plaintiff’s claim for punitive damages is barred because any award of such

damages would violate the due process clause of the Fifth and Fourteenth

Amendments to the United States Constitution by allowing the jury broad

discretion to determine punishment and by depriving State Farm of prior notice of

the consequences of its alleged actions.



                                   Page 10 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 11 of 31




                   TWENTY-SECOND AFFIRMATIVE DEFENSE

      To the extent that Plaintiff seeks to establish a cause of action against

State Farm for violation of the Unfair Settlement Practices (O.C.G.A. § 33-6-30),

Plaintiff fails to state a claim upon which relief can be granted.

                   TWENTY-THIRD AFFIRMATIVE DEFENSE

      To the extent that Plaintiff seeks to establish a cause of action against

State Farm based on the provisions of Georgia’s Unfair Claims Settlement

Practices Act contained in O.C.G.A. § 33-6-34, Plaintiffs fail to state a claim upon

which relief could be granted. By its express terms, the Unfair Claims Settlement

Practices Act does not create a private cause of action. O.C.G.A. § 33-6-37.

                   TWENTY-FOURTH AFFIRMATIVE DEFENSE

      Plaintiffs’ Complaint fails to state a claim against State Farm upon which

relief can be granted for violation of the Unfair Business Practices (O.C.G.A. § 10-

1-391, et seq.).

                   TWENTY-FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which relief can be granted

against State Farm for attorneys’ fees pursuant to O.C.G.A. § 13-6-11.




                                    Page 11 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 12 of 31




                 TWENTY-SIXTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint fails to state a claim against State Farm for punitive

damages upon which relief can be granted.

               TWENTY-SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint fails to state a claim for discrimination against State

Farm upon which relief can be granted.

                TWENTY-EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s alleged damages, if any, are limited by the coverage limits set

forth in the Policy.

                 TWENTY-NINTH AFFIRMATIVE DEFENSE

      Plaintiff waived his right to insist upon State Farm’s compliance with the

Policy due to his own failure to comply with the Policy’s conditions.

                       THIRTIETH AFFIRMATIVE DEFENSE

      State Farm expressly reserves the right to assert any and all affirmative

defense(s) and matter(s) in avoidance as may be disclosed during the course of

additional investigation and discovery. Subject to and without waiving any of their

other respective rights, jurisdictional or legal defenses, or objections, State Farm

responds to the specific allegations contained in the individual and enumerated

paragraphs of the Complaint as follows:

                                   Page 12 of 31
         Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 13 of 31




                         PARTIES AND JURISDICTION

                             NATURE OF THE CASE

                                        1.

        State Farm admits only that it issued a personal articles policy to Plaintiff

bearing policy number 59-CK-S034-0, which provided coverage for specific,

scheduled items subject to the Policy’s terms and conditions and applicable law.

State Farm denies that Exhibit A is a true and accurate copy of the Policy in effect

on the date of the loss. State Farm denies all remaining allegations contained in

Paragraph 1 of Plaintiff’s Complaint.

                                     PARTIES

                                        2.

        State Farm denies the allegations of Paragraph 2 of Plaintiff’s Complaint, as

pled.

                                        3.

        In response to the allegations contained in Paragraph 3 of Plaintiff’s

Complaint, State Farm admits that it is a foreign insurance company with its

principal place of business located in Winter Haven, Florida and is authorized to

conduct business in the State of Georgia.



                                    Page 13 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 14 of 31




                                        4.

      State Farm admits that pursuant to section 48.151(1), Florida Statutes, it has

designated the Chief Financial Officer of Florida as its Statutory Registered Agent

for Service of Process. State Farm denies any remaining allegations of Paragraph

4 of Plaintiff’s Complaint.

                                        5.

      State Farm admits that it may be served with summons and process through

its registered agent. State Farm denies any remaining allegations of Paragraph 5 of

Plaintiff’s Complaint.

                         JURISDICTION AND VENUE

                                        6.

      State Farm admits that Plaintiff initiated a claim with State Farm related to a

theft that allegedly occurred on September 6, 2020, at 887 Spring St NW, Atlanta,

Fulton County, Georgia 30308. State Farm denies the remaining allegations of

Paragraph 6 of Plaintiff’s Complaint.

                                        7.

      State Farm admits that Plaintiff initiated a claim with State Farm related to a

theft that allegedly occurred on September 6, 2020, at 887 Spring St NW, Atlanta,



                                   Page 14 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 15 of 31




Fulton County, Georgia 30308. State Farm denies the remaining allegations of

Paragraph 7 of Plaintiff’s Complaint.

                                         8.

      State Farm admits the allegations of Paragraph 8 of Plaintiff’s Complaint.

                                         9.

      State Farm admits that it is a foreign insurance company with its principal

place of business located in Winter Haven, Florida and is authorized to conduct

business in the State of Georgia. State Farm denies any remaining allegations of

Paragraph 9 of Plaintiff’s Complaint.

                                         10.

      State Farm admits that it is a foreign insurance company with its principal

place of business located in Winter Haven, Florida and is authorized to conduct

business in the State of Georgia. State Farm denies any remaining allegations of

Paragraph 10 of Plaintiff’s Complaint.

                                         11.

      State Farm admits that the address listed on the Declarations page of policy

number 59-CK-S034-0 is P.O. Box 19897, Atlanta, Georgia 30325-0897. State

Farm denies any remaining allegations of Paragraph 11 of Plaintiff’s Complaint.



                                  Page 15 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 16 of 31




                                      12.

      State Farm admits that the offices of its coverage counsel in this matter and

the undersigned attorneys is in Atlanta, Georgia. State Farm denies any remaining

allegations of Paragraph 12 of Plaintiff’s Complaint.

                                      13.

      State Farm admits that Plaintiff initiated a claim with State Farm related to a

theft that allegedly occurred on September 6, 2020, at 887 Spring St NW, Atlanta,

Georgia 30308.      State Farm further admits that its counsel conducted an

examination under oath of Plaintiff in Fulton County, Georgia. State Farm denies

any remaining allegations of Paragraph 13 of Plaintiff’s Complaint.

                                      14.

      State Farm admits the allegations of Paragraph 14 of Plaintiff’s Complaint

insofar as State Farm does not dispute jurisdiction in this Court. However, State

Farm denies that Fulton County is the only proper jurisdiction for this dispute.

State Farm denies any remaining allegations of Paragraph 14 of Plaintiff’s

Complaint.

                                      15.

      State Farm admits that venue is proper in Fulton County. However, by way

of further response, State Farm denies that Fulton County is the only proper venue

                                   Page 16 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 17 of 31




for this dispute. State Farm denies any remaining allegations of Paragraph 15 of

Plaintiff’s Complaint.

                                     16.

      State Farm admits that venue is proper in Fulton County. However, by way

of further response, State Farm denies that Fulton County is the only proper venue

for this dispute. State Farm denies any remaining allegations of Paragraph 16 of

Plaintiff’s Complaint.

                                     17.

      State Farm admits that venue is proper in Fulton County. However, by way

of further response, State Farm denies that Fulton County is the only proper venue

for this dispute. State Farm denies any remaining allegations of Paragraph 17 of

Plaintiff’s Complaint.

                         FACTS AND CAUSES OF ACTION

                                     18.

      State Farm admits that on September 18, 2020, Plaintiff reported that his

vehicle was stolen on September 6, 2020, from a parking lot located at 887 Spring

St NW, Atlanta, Georgia 30308 and that personal property within the vehicle was

stolen. State Farm denies any remaining allegations of Paragraph 18 of Plaintiff’s

Complaint.

                                  Page 17 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 18 of 31




                                      19.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 19 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 19 of Plaintiff’s Complaint.

                                      20.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 20 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 20 of Plaintiff’s Complaint.

                                      21.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 21 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 21 of Plaintiff’s Complaint.

                                      22.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 22 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 22 of Plaintiff’s Complaint.




                                   Page 18 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 19 of 31




                                      23.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 23 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 22 of Plaintiff’s Complaint.

                                      24.

      State Farm admits only that it issued a personal articles policy to Plaintiff

bearing policy number 59-CK-S034-0, which provided coverage to scheduled

items subject to the Policy’s terms and conditions and applicable law. State Farm

denies all remaining allegations of Paragraph 24 of Plaintiff’s Complaint.

                                      25.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 25 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 25 of Plaintiff’s Complaint.

                                      26.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 26 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 26 of Plaintiff’s Complaint.




                                   Page 19 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 20 of 31




                                      27.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 27 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 27 of Plaintiff’s Complaint.

                                      28.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 28 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 28 of Plaintiff’s Complaint.

                                      29.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 29 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 29 of Plaintiff’s Complaint.

                                      30.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 30 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 30 of Plaintiff’s Complaint.

                                      31.

      State Farm admits that Plaintiff initiated a claim with State Farm related to a

theft that allegedly occurred on September 6, 2020, at 887 Spring St NW, Atlanta,

                                   Page 20 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 21 of 31




Fulton County, Georgia 30308, which was assigned claim number 59-11P3-20M

(“Claim”).   State Farm denies all remaining allegations of Paragraph 31 of

Plaintiff’s Complaint.

                                       32.

      State Farm admits that it assigned the investigation of claim number 59-

11P3-20M to its special investigative unit on September 23, 2020. State Farm

denies all remaining allegations in Paragraph 32 of Plaintiff’s Complaint and

specifically denies any allegations of discrimination.

                                       33.

      State Farm denies the allegations of Paragraph 33 of Plaintiff’s Complaint.

                                       34.

      State Farm admits that it investigated claim number 59-11P3-20M subjected

to its reservation of rights letter dated October 9, 2020. State Farm admits that its

counsel questioned Plaintiff during an examination under oath. State Farm denies

all remaining allegations of Paragraph 34 of Plaintiff’s Complaint.

                                       35.

      State Farm lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 35 of Plaintiff’s Complaint. Accordingly,

State Farm denies all allegations of Paragraph 35 of Plaintiff’s Complaint.

                                   Page 21 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 22 of 31




                                          36.

      State Farm denies the allegations of Paragraph 36 of Plaintiff’s Complaint.

By way of further explanation, State Farm shows that Plaintiff was required to

comply with the Suit Against Us provisions of the Policy prior to filing suit.

                                          37.

      State Farm denies the allegations of Paragraph 37 of Plaintiff’s Complaint.

                                          38.

      State Farm denies the allegations of Paragraph 38 of Plaintiff’s Complaint.

                                          39.

      State Farm admits that its claims specialist requested that Plaintiff submit a

supplemental police report.      State Farm denies the remaining allegations of

Paragraph 39 of Plaintiff’s Complaint.

                                          40.

      State Farm admits that it requested that Plaintiff submit a Sworn Statement

in Proof of Loss and that Plaintiff submitted a Sworn Statement in Proof of Loss on

September 24, 2020. State Farm denies any remaining allegations of Paragraph 40

of Plaintiff’s Complaint, as stated.




                                       Page 22 of 31
         Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 23 of 31




                                         41.

        State Farm admits that it retained counsel as part of its investigation of claim

number 59-11P3-20M. State Farm denies all remaining allegations of Paragraph

41 of Plaintiff’s Complaint.

                                         42.

        State Farm admits that, pursuant to the terms and conditions of the Policy, it

required Plaintiff to submit to an examination under oath. State Farm denies all

remaining allegations of Paragraph 42 Plaintiff’s Complaint.

                                         43.

        State Farm admits that Plaintiff appeared for an examination under oath on

November 5, 2020. State Farm denies the remaining allegations of Paragraph 43

of Plaintiff’s Complaint and denies that Plaintiff completed his examination under

oath.

                                         44.

        State Farm denies the allegations of Paragraph 44 of Plaintiff’s Complaint.

                                         45.

        State Farm denies the allegations of Paragraph 45 of Plaintiff’s Complaint.




                                     Page 23 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 24 of 31




                                         46.

      State Farm admits only that its letter dated November 2, 2020, requested

specific documents and information necessary to State Farm’s investigation of

claim number 59-11P3-20M.         State Farm denies all remaining allegations of

Paragraph 46 of Plaintiff’s Complaint.

                                         47.

      State Farm admits that among the documents requested in the November 2,

2020 letter were Plaintiff’s personal tax returns for the years 2018 and 2019; bank

statements held individually or jointly by Plaintiff and which reflect transaction

detail for the period of March 6, 2020 to September, 6, 2020; credit card statements

for each credit card held by Plaintiff individually or jointly and which reflect

transaction detail for the period of March 6, 2020 to September 6, 2020; personal

cell phone service statements which reflect call details for the period of September

6 and 7, 2020; and documents which support Plaintiff’s residence, including his

utility bills, mortgage statements, and lease agreements. State Farm denies that

this was a complete list of the documents requests and further denies the remaining

allegations of Paragraph 47 of Plaintiff’s Complaint, as stated.

                                         48.

      State Farm denies the allegations of Paragraph 48 of Plaintiff’s Complaint.

                                   Page 24 of 31
        Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 25 of 31




                                      49.

      State Farm admits that the Policy provides in CONDITIONS, 8.

Examination Under Oath, as follows: “You agree… d. to produce such records

as we may need to verify the claim and its amount, and to permit copies of such

records to be made if needed.” State Farm denies all remaining allegations of

Paragraph 49 of Plaintiff’s Complaint or any inferences or characterizations of the

Policy language which are inconsistent with the Policy.

                                      50.

      State Farm denies the allegations of Paragraph 50 of Plaintiff’s Complaint,

as stated.

                                      51.

      State Farm admits that Plaintiff’s counsel wrote to State Farm on

November 10, 2020 and that the substance of such letter speaks for itself. State

Farm denies all remaining allegations of Paragraph 51 of Plaintiff’s Complaint.

                                      52.

      State Farm admits that in its letter dated December 1, 2020, State Farm

reiterated its request for documents and information necessary to its investigation

of claim number 59-11P3-20M that it initially requested in its letter dated

November 2, 2020, and specific documents and information related to information

                                  Page 25 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 26 of 31




State Farm learned during Plaintiff’s examination under oath. State Farm denies

all remaining allegations of Paragraph 52 of Plaintiff’s Complaint.

                                      53.

      State Farm denies the allegations of Paragraph 53 of Plaintiff’s Complaint.

                                      54.

      State Farm denies the allegations of Paragraph 54 of Plaintiff’s Complaint.

                                      55.

      State Farm denies the allegations of Paragraph 55 of Plaintiff’s Complaint.

                                      56.

      State Farm admits that it has not issued payment on Plaintiff’s claim because

the loss was payable at the time the lawsuit was filed and because it had not

completed its investigation of claim number 59-11P3-20M before this lawsuit was

filed. State Farm denies the remaining allegations of Paragraph 56 of Plaintiff’s

Complaint.

                                      57.

      State Farm denies the allegations of Paragraph 57 of Plaintiff’s Complaint.

                                      58.

      State Farm denies the allegations of Paragraph 58 of Plaintiff’s Complaint.



                                   Page 26 of 31
 Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 27 of 31




                                59.

State Farm denies the allegations of Paragraph 59 of Plaintiff’s Complaint.

                                60.

State Farm denies the allegations of Paragraph 60 of Plaintiff’s Complaint.

                                61.

State Farm denies the allegations of Paragraph 61 of Plaintiff’s Complaint.

                                62.

State Farm denies the allegations of Paragraph 62 of Plaintiff’s Complaint.

                                63.

State Farm denies the allegations of Paragraph 63 of Plaintiff’s Complaint.

                                64.

State Farm denies the allegations of Paragraph 64 of Plaintiff’s Complaint.

                                65.

State Farm denies the allegations of Paragraph 65 of Plaintiff’s Complaint.

                                66.

State Farm denies the allegations of Paragraph 66 of Plaintiff’s Complaint.

                                67.

State Farm denies the allegations of Paragraph 67 of Plaintiff’s Complaint.



                            Page 27 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 28 of 31




                                       68.

      State Farm denies the allegations of Paragraph 68 of Plaintiff’s Complaint.

                                       69.

      State Farm denies the allegations of Paragraph 69 of Plaintiff’s Complaint.

                                       70.

      State Farm denies the allegations of Paragraph 70 of Plaintiff’s Complaint,

as stated. State Farm expressly denies Plaintiff’s characterization of State Farm’s

investigation of claim number 59-11P3-20M.

                                       71.

      State Farm denies the allegations of Paragraph 71 of Plaintiff’s Complaint.

                                       72.

      State Farm denies the allegations of Paragraph 72 of Plaintiff’s Complaint.

                                       73.

      WHEREFORE, State Farm requests that the following relief be granted:

      a)    That Plaintiff’s Complaint is dismissed with prejudice;

      b)    That State Farm be awarded assessments, interest, and late charges, in

            amounts to be proven at trial;

      c)    That State Farm be awarded its reasonable attorneys’ fees and costs

            incurred in asserting its rights through this action;

                                   Page 28 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 29 of 31




      d)    That State Farm be awarded such other and further relief as this Court

            deems just and proper.

      This 24th day of February, 2021.

                                         Respectfully submitted,

                                         SWIFT, CURRIE, McGHEE & HIERS

                                         /s/ Kristen M. Vigilant
                                         Rebecca E. Strickland
                                         Georgia Bar No. 358183
                                         Kristen M. Vigilant
                                         Georgia Bar No. 191460
                                         Attorneys for State Farm Florida
                                         Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                  Page 29 of 31
       Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 30 of 31




                    LOCAL RULE 5.1C CERTIFICATION

      By signature below, counsel certifies that the foregoing pleading was

prepared in Times New Roman, 14-point font in compliance with Local Rule 5.1C.

      Respectfully submitted this 24th day of February, 2021.

                                         SWIFT, CURRIE, McGHEE & HIERS

                                         /s/ Kristen M. Vigilant
                                         Rebecca E. Strickland
                                         Georgia Bar No. 358183
                                         Kristen M. Vigilant
                                         Georgia Bar No. 191460
                                         Attorneys for State Farm Florida
                                         Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                  Page 30 of 31
           Case 1:21-cv-00786-ELR Document 2 Filed 02/24/21 Page 31 of 31




                           CERTIFICATE OF SERVICE

         I hereby certify I have this day electronically filed Defendant State Farm

Florida Insurance Company’s Affirmative Defenses and Answer with the Clerk

of Court via the CM/ECF system, through which the Court will send notification to

the following attorney:

                                 Jamie B. Hernan, Esq.
                              The Hernan Law Firm, P.C.
                                 10896 Crabapple Road
                                Roswell, Georgia 30075
                                jamie@hernanfirm.com
                           Attorney for Plaintiff Lonnie Love

         This 24th day of February, 2021.

                                         SWIFT, CURRIE, McGHEE & HIERS

                                         /s/ Kristen M. Vigilant
                                         Rebecca E. Strickland
                                         Georgia Bar No. 358183
                                         Kristen M. Vigilant
                                         Georgia Bar No. 191460
                                         Attorneys for State Farm Florida
                                         Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com
4838-8026-0317, v. 1




                                     Page 31 of 31
